Citation Nr: 0823039	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  01-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, characterized as depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for weakness of the 
upper extremities.

4.  Entitlement to service connection for weakness of the 
lower extremities.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, from November 1, 1999, to September 22, 2002.

7.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, from September 23, 2002, to June 29, 2003.




8.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 30 percent 
disabling, from June 30, 2003.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
March 6 to July 18, 1991, and from February 22 to June 26, 
1996.  He was born in 1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 


Service connection is now in effect for chronic cervical 
paravertebral myofasciitis (rated as shown above in issues ##  
6, 7 and 8; and residuals of fracture of the base of the 
proximal phalanx, left great toe, with degenerative changes, 
rated as noncompensably disabling.

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript is of record.

In May 2006, the Board denied issues ## 1, 2, 3, 4 and 5; and 
remanded issues #6, 7, 8, and 9 primarily for procedural 
considerations and addressing revisions in the pertinent 
regulations.  With regard to issue #9, action was deferred 
pending development on the other pending questions.

The veteran's representative filed a motion to vacate the 
decision of the Board, on the ground that PVA had not been 
afforded the opportunity to review the case after the 
preparation of the hearing transcript.  

In July 2007, the Board vacated the May 2006 decision.  

PVA has since provided arguments on some of the issues, 
revised its characterization of some issues and, among other 
things, specifically requested that the Board again remand 
the case for further evidentiary development.  

Since the Board previously addressed the case in 2006, PVA 
has submitted additional examination data from October 2005 
in association with the veteran's Social Security 
Administration (SSA) claim.

Any issue relating to waiver of overpayment is not part of 
the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

The veteran has testified that he has been told by physicians 
that many of his current problems, including mental health 
problems, are due to his in-service injury for which he has 
service connection, and that the same injury has caused him 
to be stressed.

He has claimed that he has radiation of symptoms into his 
extremities, but no definitive diagnosis or opinion as to 
etiology of such a disability is now of record.  
Further, medical opinions are not now of record with regard 
to the etiology of issues ##1-5.  

However, on a VA psychiatric evaluation in October 1999, the 
examiner opined that he had a depressive disorder (on Axis I) 
and an Arnold-Chiari malformation (on Axis III).  Another VA 
examiner, in an evaluation in January 2000, opined that the 
veteran's pain and stress due to the in-service accident was 
probably having an impact on his mental health.  The veteran 
says that he has been told that similar relationships may be 
true for some of his other problems.  The report of an QTC 
examination for VA in October 2001 noted that his functional 
and pain symptoms appeared to be more significant than would 
have been reflected in his objective cervical clinical 
findings. 

A private orthopedic examination report associated with SSA 
records is in the file, dated in February 2003, showing a 
magnetic resonance imaging (MRI) with cervical disc budging 
or spurring from C-3 through C-7.

And as noted in the now vacated May 2006 decision by the 
Board, during the course of the current appeal, regulations 
have been revised with regard to rating disabilities such as 
that for which the veteran now has service connection in his 
cervical area.  The case was remanded, in part, for 
consideration thereof.  A Supplemental Statement of the Case 
(SSOC) was issued, but additional evidence was not addressed 
before the case was returned to the Board.  




A private medical report from October 2005 noted that an MRI 
had confirmed progression of the Chiari formation from 5 mm 
to 12 mm.  The orthopedic assessment was that he had 
"cervical pain and significant magnification, probably 
myofascial in nature, but cervical facet syndrome or disc 
disease cannot be excluded".  That may support the PVA's 
allegation that the disability has changed or spread, may 
have been inadequately and/or mis-diagnosed, and thus may 
require re-evaluation under a different diagnostic code. 

The veteran's representative argues that, among other 
diagnoses of record, he has been said to have an Arnold-
Chiari malformation which, albeit a basically developmental 
anomaly, was aggravated by his in-service injury and may have 
caused his various other symptoms herein claimed.  It is 
argued that there is private opinion associating Chiari 
malformation aggravation with both the service-connected 
problems and these symptoms.  PVA also notes that the Board 
previously remanded the case in December 1997 when the issue 
related to service connection, and although certain opinions 
were requested therein, when the issue was allowed in the 
field, further development and discussion as to further 
disability never took place and should now be fully 
addressed.  

The veteran underwent a VA examination in 2001 and has since 
been examined for SSA.  It appears that SSA benefits have 
been granted on the basis of his neck and mental health 
problems.  There is some intimation that his extremity 
problems may be secondary to the former; and that in the 
aggregate, they render him unable to work.  With regard to 
the TDIU issue, additional information has been submitted 
from a private examiner, his employer, and his wife in that 
regard.

During the course of the current appeal, new guidelines have 
recently also been issued by the U.S. Court of Appeals for 
Veterans Claims (the Court) with regard to increased ratings 
cases and mandatory notice in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2009).  


Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability which is proximately due to or the 
result of service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal. 

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

Thus, in consideration of whether to grant service connection 
on a secondary basis, consideration must be given to all 
potential causes.  This must be, and has not yet been, 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The veteran should be examined for his 
claimed orthopedic, neurological, psychiatric, 
and respiratory disorders.  The claims folder, 
to include a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed. 

a.  As to the issues of service connection 
for depression, headaches, weakness of the 
upper extremities, weakness of the lower 
extremities, and shortness of breath, the 
examinations are to determine :

(i)  What are his current diagnoses and 
the nature of his disabilities as to each 
of the claimed disorders, based upon the 
previous medical records on file and the 
veteran's history before, during, and 
after his service?

(ii)  When were the diagnosed 
disabilities first demonstrated, and by 
what evidence that is determinable?

(iii)  As to the cervical problems, can 
any increases or decreases in symptoms be 
identified during the time periods cited 
in issues ##6, 7, and 8, as listed on 
pages 1 and 2 of this Remand, above, and 
what were they?

(iv)  Are any or all of such conditions 
causally or etiologically related to his 
military service or to the service-
connected cervical disability?

b.  As to each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service (or pre-existed 
service and was aggravated therein), or 
arose after service and has been either 
caused or aggravated beyond its previous 
baseline level of disability by a service-
connected disability or treatment therefor, 
or whether such a causation or aggravation 
relationship is unlikely (i.e., less than a 
50-50 probability).

c.  The examiners should conduct all 
special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  The examiners should provide an opinion 
as to effects of his service-connected 
disabilities upon his daily living as well 
as his ability to work.

Once the above-requested development has been completed, 
readjudicate the veteran's claims for service connection and 
increased ratings on all potential bases.
If the decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then return the 
case to the Board for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

